In an action to vacate and set aside a confession of judgment, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated September 19, 1984, as amended March 26, 1985, and May 22, 1985, as granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3211 (a) (1) and (7).
Order, as amended, affirmed insofar as appealed from, without costs or disbursements.
Special Term properly determined that the confession of *681judgment executed by the plaintiff was supported by consideration and was thus valid, irrespective of the alleged manner in which the underlying guarantee was procured (see, Strong v Sheffield, 144 NY 392; Kail v Department of Public Welfare, 62 Misc 2d 302). Bracken, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.